Title: To John Adams from C.W.F. Dumas, 27 August 1788
From: Dumas, Charles William Frederic
To: Adams, John


          
            
              Monsieur
              Lahaie 27e. Aout 1788
            
            C’est avec tout l’intérêt qui suit des sentimens que vous me connoissez, que j’appris il y a quelques semaines votre heureuse arrivée avec votre chere famille dans votre heureuse Patrie, & que je m’em-pressai de com̃uniquer à Mr. Luzac les détails de votre réception, que je tiens de la bonté de Mr. Jefferson. Les relations Suedoises, Russes, Impériales & Turques, ne lui ont permis que depuis peu de jours d’insérer la mienne, dont voici un Exemplaire.— J’ai observé que ce petit morceau, ainsi que d’autres insérés précédem̃ent de ma part, a été un cordial pour les Amis de nos Etats, & un cordolium pour leurs Ennemis, qui ne cessent de vouloir donner de fausses impressions contre eux.
            Je vous félicite, Monsieur, & moi-même de la Majorité actuelle en faveur de la nouvelle Constitution fédérative, par l’accession de ceux de N. Hampshire & de Virginie aux huit qui s’étoient déjà déclarés. Je ne doute pas que les deux, & même les trois restants, ne se rangent enfin de bonne grace du même avis, & que tous ne continuent ainsi à donner le plus illustre, & depuis la création l’unique exemple de sagesse & de perfection progressive à tous les Gouvernemens, de félicité vraie à tous les Peuples du monde.
            Je devrois, Monsieur, vous donner quelque détail sur la maniere d’être de—& dans—ce pays, mais malade, &c., je n’ai la force ni de l’ame ni du Corps, pour en esquisser le Tableau. Il est fort dangereux d’ailleurs de dire & sur-tout d’écrire sa pensée.— Dies, noctesque, ebriorum, prostibulorum, mendicorum, furum, stulticinum, pyrobolariorum ex infima plebe militiaque, viæ sunt plenæ.— Peu de société & de com̃unication, beaucoup de réserve & deméfiance, parmi les gens honnêtes.
            Quant aux Systêmes publics, même de toute l’Europe, j’y vois moins clair de jour en jour; ils me paroissent approcher du Cahos: nihil simplex, nihil in politicis honestum, nihil illustre, nihil forte, nihil liberum. Cic. ad Att. I. 13.— Je me console ou plutôt désole actuellement avec cet Auteur, & vois avec douleur que ce siecle, si éclairé, si philosophe dit-on, ne reproduit de toute l’histoire que des Catilinas, des Clodius, &c. &c. &c.— Je ne parle que de notre Continent. Vous pouvez, Monsieur, Dieu merci, m’entretenir plus agréablement du vôtre. Soyez béni avec lui, avec Madame & tous les chers vôtres. Agréez avec eux, de ma famille, les témoignages des

sentimens qui leur sont acquis de sa part, & du grand cas qu’elle fera toujours de votre bon souvenir.
            Je suis avec grand respect, De Votre Exce. / Le très-humble & très obéisst / serviteur,
            
              Cwf Dumas
            
          
          
            La Compe. des Indes ici, ayant, pour empêcher sa ruine totale, besoin de 15 millions de florins, & la Province ayant tenté pour cet Effet, sans succes un Emprunt à 2 ½ p%, on a eu recours à 5000 Lettres de Change de f1000 chacune, tirées par la Compe., acceptées par les Et. d’Hollde., payables dans 5 ans, à 4 p% d’Int. par an, affranchies de toute imposition ou charge quelconque. Ces 5000 Lettres, à un Int. & des Conditions si favorables, ont été promptement accaparées. Pour compléter les 15 millions dont on a besoin, on alloit lâcher encore 10,000 de ces Lettres; mais on s’est apperçu, que la premiere émission avoit fait tomber les obligations de 2 ½ (Masse du credit national) de 85 à 80 p%, & que cette nouvelle Emission les feroit baisser au moins de 10 p% de plus encore. On n’a pas osé passer outre. On va donc obliger la nation à un prêt forcé du 50me., peut-être même du 25e. denier, des biens meubles & im̃eubles d’un chacun.—1 Ceci, Monsieur, joint aux Alliances visiblement contradictoires où l’on se trouve aujourd’hui engagé, vous fera juger de la situation présente & future de ce pays mieux que tous les raisonnemens à perte de vue que je pourrois ajouter.
            Mess. Willink & Staphorst ne m’ont pas encore envoye votre estimable Ouvrage Defence of the Constn. of the Un St que vous leur aviez ordonné de m’envoyer. Je ne sais a quoi celatient J’en suis fache. Privé de votre entretien personnel, je voudrois au moins m’en-tretenir avec vous dans votre Livre. Je leur en écrirai.
          
         
          TRANSLATION
          
            
              Sir
              The Hague, 27 August 1788
            
            It was with my most affectionate interest, with which you are familiar, that I learned some weeks ago of your blissful arrival with your dear family in your blessed homeland, and that I hastened to relate the details of your welcome to Mr. Luzac, which I know thanks to the benevolence of Mr. Jefferson. The Swedish, Russian, Austrian, and Ottoman reports allowed him to include mine, of which I attach a copy here, only a few days ago. I have noticed that this little fragment, as well as others inserted earlier on my behalf, have been a source of elation for the friends of our states, and of heartache to their enemies, who endlessly wish to give false impressions of them.
            
            I congratulate you, sir, and myself for the current majority in favor of the new federal Constitution, given the accession of New Hampshire and Virginia to the eight that have already come out in favor. I have no doubt that the two, and even the three remaining, will concede gracefully to majority opinion, and that all will thus continue to offer the most illustrious and, since the beginning of time, the most unique example of wisdom, of a perfection in advance of all governments, of true felicity for all nations of the world.
            I should, sir, give you some details regarding the customs of—and in—this country, but as I am ill, etc., I do not have the energy of either spirit or body to sketch an impression. Besides, it is quite dangerous to speak and especially to write one’s thoughts. Day and night, the streets are full of drunks, prostitutes, beggars, thieves, madmen, arsonists drawn from the lowest levels of the populace and the army. Little interaction, little communication, plenty of reserve and suspicion among decent people.
            As for the systems of governance in place, indeed even those of all Europe, I understand them less each day. They seem to me to be approaching a state of chaos: nothing in these politics is straightforward, nothing decent, nothing clear, nothing strong, nothing generous. Cicero, Letters to Atticus, I. 13.— I am comforted or indeed discomfited these days by reading this author, and observe with grief that this century, as enlightened and as rational as it is said to be, from all of history only replicates Catiline, Clodius, etc., etc., etc. I refer only to our continent. Thank God, you may, sir, tell me more agreeably of yours. With it, may you also be blessed, along with madam and all your dear ones. Please accept, too, tokens of my family’s affection which they send, and of the enthusiasm with which they will always hold their memory of you.
            I am, with great respect, your excellency’s most humble and most obedient servant
            
              Cwf Dumas
            
          
          
            The Company of the Indies here needed 15 million florins to avoid total ruin, and the province therefore attempted to secure a loan at an interest rate of 2.5 percent, but was unsuccessful. They resorted to 5,000 promissory notes of f1,ooo each, written by the Company, accepted by the States of Holland, payable in 5 years at 4 percent interest per year, and free of all fees or charges whatsoever. At such favorable conditions and interest rate, these 5,000 notes were promptly snatched up. To round out the 15 million needed, they were to release another 10,000 of these notes, but it was realized that the first issue had caused bonds at 2 ½ (of the gross national credit) to fall from 85 to 80 percent and that a new issue would cause them to fall at least another 10 percent. They did not dare to take this step. The nation will thus be obligated by a forced loan of the 50th, maybe even the 25th part of each cent, and of the movable and immovable assets of each. This, sir, in addition to the clearly contradictory alliances in which we find ourselves currently engaged, will allow you to assess the present and future situation of this country better than all of the endless reasoning that I might add.
            Messrs. Willink and Staphorst have not yet sent me your commendable

work, Defence of the Constitutions of the United States, which you ordered them to send to me. I do not know why this may be. I am dismayed by it. Deprived of your personal company, I would like, at the very least, to converse with you in your book. I will write to them about it.
          
        